DONOFRIO, Chief Judge
(dissenting).
I cannot agree with the conclusion reached by the majority of this Court and therefore respectfully dissent. Under the rationale of the Allred case cited in the majority opinion, there is little doubt that the Legislature could have imposed the requirement of a recorded interest by exercising its authority to make reasonable and adequate regulations detailing the steps necessary for a person to receive the tax exemption to which he is constitutionally entitled. Nor is it questioned that under A.R.S. § 42-272 the Tax Commission could have adopted the requirement by regulation. The statute at that time read:
“§ 42 — 272. Procedure, affidavits and forms
“The state tax commission shall prescribe the procedure, affidavits and forms required to carry into effect tax exemptions on property specified in § 2, article 9, constitution of Arizona.”
However, these hypotheticals are not the operative facts of this case. As was pointed out in Maricopa County v. North Phoenix Baptist Church, 2 Ariz.App. 418, 409 P.2d 577 (1966), in speaking of A.R.S. § 42-272:
“ * * * we are unable to find where this has been done. It would be well and save unnecessary confusion if the taxing authorities would outline a procedure and furnish necessary forms and affidavits to be filled out as provided by A.R.S. § 42-272 through § 42-276.”
In absence of any express provision in the Constitution, statutes, or Tax Commission rules, the issue becomes a matter of construction. Both the Arizona Constitution, Art. 9, § 2, and A.R.S. § 42-271, in providing for the exemption, use the language: “the property of” widows, honorably discharged soldiers, etc. To this the majority applies the rule of strict construction and concludes as a matter of public policy that recording is essential to the exemption.
It is true that exempting statutes will be strictly construed, Atlantic & Pacific R. R. Co. v. Lesueur, 2 Ariz. 428, 19 P. 157, 1 L.R.A. 244 (1888), but it is equally true that the rule of strict construction does not call for a strained construction adverse to the real intent of the Legislature, nor a technical construction contrary to its ordinary meaning. 51 Am.Jur. § 528; Cedars of Lebanon Hospital v. Los Angeles County, 35 Cal.2d 729, 221 P.2d 31, 15 A.L.R.2d 1045, 1046. Here, the Constitution and the statutes manifest a clear intent to exempt the property of certain persons from taxation. In my opinion, the question of whether or not a given piece of property is in fact “the property of” a person who unquestionably is entitled to an exemption, is a factual determination which, under the existing law, belongs to the County Assessor. Authority for this position may be found in Calhoun v. Flynn, 37 Ariz. 62, 67, 289 P. 157, 158 (1930):
“ ‘What constitutes an exemption from taxation is a question of law; but whether a particular piece of property is within the exemption or not depends upon the existence or nonexistence of certain facts capable of proof, which, of course, is a matter for the determination of a jury, or trying tribunal performing the functions of a jury. * * * ’
“Here the Legislature has in the first instance made the county assessor the trier of the question as to whether the property of claimant for exemption is in fact exempt. * * * ”
For the reasons stated above, I would reverse.